EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-168875) pertaining to the 2007 Stock Option and Incentive Plan of MediaMind Technologies Inc. of our report dated March 8, 2011, with respect to the consolidated financial statementsof MediaMind Technologies Inc. included in its Annual Report (Form 10-K) for the year ended December31, 2010, filed with the Securities and Exchange Commission. Kost Forer Gabbay & Kasierer A Member of Ernst & Young Global Tel Aviv, Israel March 8, 2011
